Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics” or the “Company”) RESULTS OF ANNUAL GENERAL MEETING Shareholders are advised that at the annual general meeting of the Company convened on Wednesday, 16September 2015 (in terms of the notice of annual general meeting posted to shareholders on 15 June 2015), all of the ordinary and special resolutions tabled thereat were passed by the requisite majority of MiX Telematics shareholders. Details of the results of voting at the annual general meeting are as follows: - total number of MiX Telematics shares that could have been voted at the annual general meeting: 793175 000 - total number of MiX Telematics shares that were present/represented at the annual general meeting: 695494 754 being 88% of total number of MiX Telematics shares that could have been voted at the annual general meeting. Special Resolution 1:Repurchases of securities Shares voted* 695448 804 For 663160678, being 95.35722% Against 32288 126, being 4.64278% Abstentions^ 45 950, being 0.00579% SpecialResolution 2:Approval of fees payable to non-executive directors Shares voted* 661090 179 For 660692198,being 99.93980% Against 397 981, being 0.06020% Abstentions^ 34404 575, being 4.33758% Ordinary Resolution 1:Adoption of annual financial statements Shares voted* 695066 304 For 694721 554, being 99.95040% Against 344750, being 0.04960% Abstentions^ 428 450, being 0.05402% Ordinary Resolution 2 : Control over unissued ordinary shares in respect of the MiX Telematics Long-Term Incentive Plan Shares voted* 661108 304 For 583022 796, being 88.18870% Against 78085 508, being 11.81130% Abstentions^ 34386 450, being 4.33529% Ordinary Resolution 3:Re-election of R Bruyns as a director of the Company Shares voted* 637276 107 For 632480 707, being 99.24752% Against 4795 400, being 0.75248% Abstentions^ 58218 647, being 7.33995% Ordinary Resolution 4: Re-election of A Welton as a director of the Company Shares voted* 660990 179 For 656272 704, being 99.28630% Against 4717 475, being 0.71370% Abstentions^ 34504 575, being 4.35018% Ordinary Resolution 5: Confirmation of appointment of M Lamberti as a director of the Company Shares voted* 660990 179 For 631779 858, being 95.58082% Against 29210 321, being 4.41918% Abstentions^ 34504 575, being 4.35018% Ordinary Resolution 6: Confirmation of appointment of M Akoojee as an alternate director to Mark Lamberti Shares voted* 660989 554 For 656216 704, being 99.27792% Against 4772 850, being 0.72208% Abstentions^ 34505 200, being 4.35026% Ordinary Resolution 7.1: Re-appointment of A Weltonas a member of the Audit and Risk Committee Shares voted* 692556 529 For 692290 654, being 99.96161% Against 265 875, being 0.03839% Abstentions^ 2938 225, being 0.037044% Ordinary Resolution 7.2: Re-appointment of R Bruyns as a member of the Audit and Risk Committee Shares voted* 668842 457 For 652534 432, being 97.56175% Against 16308 025, being 2.43825% Abstentions^ 26652 297, being 3.36020% Ordinary Resolution 7.3: Re-appointment of C Ewing as a member of the Audit and Risk Committee Shares voted* 692556 529 For 695290 654, being 99.96161% Against 265875, being 0.03839% Abstentions^ 2938 225, being 0.37044% Ordinary Resolution 7.4: Re-appointment of E Banda as a member of the Audit and Risk Committee Shares voted* 692556 529 For 676397 254, being 97.66672% Against 16159 275, being 2.33328% Abstentions^ 2938 225, being 0.37044% Ordinary Resolution 8: Re-appointment of auditors Shares voted* For 695108 054, being 99.99946% Against 3 750, being 0.00054% Abstentions^ 382 950, being 0.04828% Ordinary Resolution 9: Signature of documentation Shares voted* 695113 129 For 695109 379, being 99.99946% Against 3 750, being 0.00054% Abstentions^ 381 625 being 0.04811% *excluding abstentions ^in relation to total number of shares in issue 16 September 2015 JSE Sponsor
